Title: To James Madison from William C. C. Claiborne, 6 August 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 6 August 1805, New Orleans. “I am not yet favored with the Marquis’s Answer to my Letter of the third instant. It is (I believe) delayed, from Moralis’s unwillingness to communicate the extent of his Orders, or the time and manner he proposes to execute them.
          “Moralis has more information, but less principle than any Spanish Officer I ever met with; his Wealth enables him to make many Friends, and among them I am sorry to inform you, some of our own Countrymen are conspicuous.
          “The day after the report was circulated, that Moralis’s conduct was approved by his Court, and that he had Authority to continue his Sales in West Florida, he (Moralis) was (I learn) waited upon by many Persons, who congratulated him on the interesting Intelligence, and evidenced a Disposition to adventure in the Speculation. Many of the Emigrants thither, are, indeed mere Adventurers, the acquirement of Wealth is their object and as to the means, they seem to manifest much indifference.
          “I must confess Sir, that the embarrassments which have attended our Negociation with Spain, have mortified me exceedingly—the People of West Florida, expected that the Country would certainly be delivered to the United States, and while the delay excites their regret and surprise, it tends to lessen the confidence of the Citizens of this Territory, in the American Government, and to encourage a belief that Louisiana will again fall under the Dominion of Spain!”
          
            Adds in a postscript: “During Colo: Bur’s continuance in this City, he was marked in his Attentions to Moralis, and was in habits of intimacy with Livingston, Clark & Jones.”
          
        